52 Ill. App. 2d 456 (1964)
202 N.E.2d 112
James E. McGinty, Jr., Plaintiff-Appellant,
v.
Skoog Construction Company, a Delaware Corporation, and The National Council of Teachers of English, a Not-for-Profit Corporation, Defendants-Appellees.
Gen. No. 10,556.
Illinois Appellate Court  Fourth District.
November 10, 1964.
*457  Webber, Balbach & Thies, of Urbana, for appellant.
Philip C. Zimmerly, of Champaign, for The National Council of Teachers of English, appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE CROW.
Affirmed.
Not to be published in full.